DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Klaerner et al. (US 2003/0108879) is the closest prior art but does not teach with sufficient specificity that the glycidyl methacrylate monomers, out of all alternative monomers disclosed, can be crosslinked. Further, Klaerner et al. does not teach or suggest the relative amounts of the monomers of claim 2, or the polymerized monomers comprising covalently linked polyethylene glycol chains as in claim 3.  Further, in Klaerner et al., the film is required to be covalently bound to the substrate, so that the reference teaches away from the limitation of claim 6. Also, Klaerner et al. does not teach the polymerized polyethylene glycol methyl ether methacrylate monomers of claims 10-12.  There is no teaching or suggestion found in the prior art to lead a person having ordinary skill in the art to the limitations of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767